Citation Nr: 0630708	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:    AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1988.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Chicago, Illinois, 
(hereinafter RO).  In November 2003, a hearing was held 
before a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The case was remanded for additional 
development by the Board in July 2004, and the requested 
development has been substantially accomplished. 

The Veterans Law Judge who conducted the November 2003 
hearing is no longer in the Board's employ, and the veteran 
was afforded an opportunity to attend a hearing before 
another Veterans Law Judge.  Such a hearing, before the 
undersigned Veterans Law Judge, was accomplished in May 2006, 
and this case is now ready for appellate review.  

With regard to the veteran's testimony before the undersigned 
that his March 2002 notice of disagreement following the 
October 2001 rating decision, which denied service connection 
for a psychiatric disorder and other issues, encompassed 
other issues in addition to service connection for a 
psychiatric disorder, this matter is referred to the RO for 
any action or adjudication deemed appropriate.  


FINDING OF FACT

There is competent medical evidence of record linking 
schizophrenia to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the claim 
further to conduct additional development pursuant to the 
Veterans Claims Assistance Act of 2000.  Thus, the Board 
finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
addition, the RO is responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award of service connection for 
schizophrenia granted by this decision.  Dingess v. 
Nicholson, 19 Vet. App, 473 (2006).  
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including psychoses such as 
schizophrenia, for which service connection may be presumed 
if the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 Aff'd 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).
 
With the above criteria in mind, the relevant facts will be 
briefly summarized.  The service medical records refer to the 
participation of the veteran in medical research projects, 
including a "Tick-Borne Encephalitis Vaccine Study and 
"Evaluation of he Human Response to Administration of Rift 
Valley Fever Vaccine," at Ft. Detrick, Maryland.  The 
service medical records do not reflect a diagnosis of 
schizophrenia or any other psychiatric diagnoses, but do 
reflect a referral to a mental health clinic for an 
"occupational problem" at Brook Army Medical Center at Fort 
Sam Houston Texas in August 1988.  

The post service evidence includes positive evidence 
supporting the veteran's assertions in voluminous written 
argument and testimony before the undersigned that he has 
schizophrenia as a result of service, to include his 
participation in medical experiments.  This includes reports 
from a September 2004 examination with a VA psychologist, who 
indicated that he had reviewed the claims file.  In history 
presented at that time to this psychologist, the veteran 
admitted to an in-service history of suicidal ideation and a 
suicidal attempt while at Brook Army Medical Center.  He also 
testified to the undersigned that he made such an attempt at 
suicide in August 1988 while at Brook Army Medical Center.  
The VA psychologist, citing to this claimed suicide attempt, 
found it "as likely as not that the veteran's schizophrenic 
disorder either began while he was in military service or was 
aggravated by military service."    

Additional positive evidence is represented by statements 
from a VA physician who reported in a September 2005 
statement that he had treated the veteran for over a year.  
This physician indicated in this statement that he believed 
the veteran's participation in the medical experiments during 
service "contributed" to his current psychiatric condition.  
In an addendum to this statement submitted to buttress the 
veteran's argument that his schizophrenia was first manifest 
as an "adjustment disorder" during service, this physician 
stated that he agreed with the veteran that the veteran was 
"diagnosed with adjustment disorder during his prodromal 
phase of schizophrenia."  

Given the support for the sworn testimony to the undersigned 
represented by the positive medical opinions set forth above, 
the Board finds that, at a minimum, the probative weight of 
the negative and positive evidence is in relative balance.  
Thus, the claim for service connection for schizophrenia will 
be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.
 

ORDER

Entitlement to service connection for schizophrenia is 
granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


